Citation Nr: 1513839	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  08-08 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for cervical disc disease.

2.  Entitlement to an initial disability rating in excess of 30 percent for left upper extremity radiculopathy.

3.  Entitlement to an initial disability rating in excess of 20 percent for right upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1982 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2008, the Veteran requested a hearing before a Decision Review Officer (DRO); however, he then withdrew that request in June 2008.  Thereafter, in his VA Form 9 dated February 2008 the Veteran requested a Travel Board hearing.  However, in March 2009, the Veteran withdrew his request for a hearing.

In August 2011, the Board remanded the Veteran's claim for further development.  In April 2013 the Board then denied the Veteran's claim, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In a November 2013 order, the Court granted a joint motion by the parties to vacate the April 2013 Board decision and remand for further review.  In response, a May 2014 Board remand instructed the RO to obtain another medical opinion, specifically addressing the Veteran's functional loss during flare-ups of his cervical disc disease.  The Board finds this additional development has been completed.


FINDINGS OF FACT

1.  The Veteran's service-connected disability of the cervical spine has never resulted in ankylosis or any incapacitating episodes in a 12 month period and has maintained forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees for the period at issue.

2.  The Veteran's service-connected disability of radiculopathy of the left upper extremity associated with the cervical spine disability has resulted in moderate incomplete paralysis of the non-dominant side, but no greater.

3.  The Veteran's service-connected disability of radiculopathy of the right upper extremity associated with the cervical spine disability has resulted in mild incomplete paralysis of the dominant side, but no greater.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for the Veteran's service-connected disability of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237-5243 (2014).

2.  The criteria for a rating greater than 30 percent for the Veteran's service-connected disability of radiculopathy of the left upper extremity associated with the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a Diagnostic Code 5243, 4.124(a) Diagnostic Code 8510 (2014).

3.  The criteria for a rating greater than 20 percent for the Veteran's service connected disability of radiculopathy of the right upper extremity associated with the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a Diagnostic Code 5243, 4.124(a) Diagnostic Code 8510 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VA provided adequate notice in a letter sent to the Veteran in July 2008.  Although that letter was sent after the initial unfavorable adjudication of his claim by the RO, that adjudication was prior to when VA had this duty.  Since the July 2008 notice letter was sent, the Veteran has had a meaningful opportunity to participate in the processing of his claims and the RO has readjudicated the claims, as recently as in a October 2014 supplemental statement of the case; thus curing the timing defect.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  VA afforded the Veteran adequate examinations and obtained adequate expert opinions.  The examiners considered the relevant history of the Veteran's conditions, provided a detailed description of those conditions, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.

II. Merits

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the current regulations, spine disabilities are evaluated either under intervertebral disc syndrome provisions based on incapacitating episodes, or under the general formula for diseases and injuries of the spine (General Formula). Under 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5242, the criteria apply to disability of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. The criteria, in pertinent part, are as follows: 

Unfavorable ankylosis of the entire spine............... 100 

Unfavorable ankylosis of the entire thoracolumbar spine........................................................................... 50 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine......................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine....30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis............................20

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, ... [n]ormal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 which pertains to intervertebral disc syndrome were assigned as follows: 

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.   

With incapacitating episodes having a total duration of at least six weeks during the past 12 months............... 60 

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.................................. .......................... 40 

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.................................. .......................... 20 

Note (1):  For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Disease and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Rating the Veteran's cervical spine disability under Diagnostic Code 5003 for arthritis has been considered, but doing so would not provide the Veteran with a disability rating in excess of the 20 percent currently assigned.  Diagnostic Code 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  As noted above, all cervical spine disabilities, with the exception of intervertebral disc syndrome, are rating using the same criteria - the General Rating Formula for Disease and Injuries of the Spine- which include consideration of any limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014).

The July 2014 VA examination found the Veteran has 35 degrees of forward flexion with painful motion, 30 degrees of extension with painful motion, and 35 degrees of bilateral lateral flexion also with painful motion.  No ankylosis of the spine was found on examination.  Moreover, the examiner diagnosed the Veteran with intervertebral disc syndrome but indicated he has had no incapacitating episodes over the past twelve months.

An earlier VA examination was performed in April 2012.  At that time, the Veteran's range of motion was 25 degrees of forward flexion with painful motion beginning at 15 degrees, 15 degrees of extension with painful motion beginning at 10 degrees, 25 degrees of right lateral flexion with painful motion beginning at 15 degrees and 20 degrees of left lateral flexion with painful motion beginning at 10 degrees.  No intervertebral disc syndrome was found on examination.

Another VA examination was performed in June 2008.  The Veteran's flexion was to 30 degrees, extension to 15 degrees, left lateral flexion was to 15 degrees, left lateral rotation to 25 degrees, right lateral flexion to 15 degrees on and right lateral rotation to 25 degrees.  There was objective evidence of pain on active range of motion noted.

The Board notes the Veteran's July 2014 forward flexion of 35 degrees in the range of motion testing is less restrictive than the range of motion considered in the 20 percent disability rating criteria.  However, the earlier range of motion testing in June 2008 and April 2012 indicated more restrictive flexion of 25 degrees and 30 degrees.  The forward flexion range of motion testing results for the period at issue all fall within the 20 percent disability rating criteria which require forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  There is no evidence of flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine, which would warrant a higher rating of 30 percent.

Review of the medical evidence fails to establish that the Veteran's cervical spine is ankylosed, either favorably or unfavorably, at any time during the relevant time period.  Treatment records and VA examination reports all document ranges of motion, and the Veteran has not asserted that his spine is fixed in one position (ankylosed) during this period.  Moreover, there is no evidence in the record that the Veteran has suffered incapacitating episodes due to his spine disability, including the radiculopathy.  The Board has considered all evidence of record for the pendency of the claim in arriving at this determination.  Thus, a higher rating based on findings of ankylosis under the General Formula, or intervertebral disc syndrome is not for application.  38 C.F.R. § 4.71a, DC 5235-42 (2014).

Accordingly, based on the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for the period at issue for his cervical disc disease with painful movement.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207 -08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

At both the April 2012 and July 2014 VA medical examinations, the Veteran complained of progressive pain and stiffness of his cervical spine.  More specifically, in the April 2012 medical examination, the Veteran reported intermittent pain and stiffness of his neck, as well as numbness, tingling and weakness of the 3, 4, and 5th fingers of the left hand.

The April 2012 VA examiner noted the Veteran had functional loss, including less movement than normal, weakened movement and pain on movement but no excess fatigability or incoordination were noted.  Muscle strength testing was normal with 4/5 strength found in the left wrist, and 3/5 strength in the left finger flexion.  No muscle atrophy was found.  

In the July 2014 examination, the VA examiner indicated the Veteran has functional loss and impairment of the cervical spine, including less movement than normal and pain on movement.  He indicated the Veteran has localized tenderness or pain to palpation for joints and soft tissue of the cervical spine but does not have muscle spasms resulting in abnormal gait or spinal contour.  The Veteran reported flare-ups which limit twisting, lifting and carrying, with no specific duration or frequency. Relating to the Mitchell criteria, the examiner indicated "it would be speculative to provide accurate range of motions during a flare or after repetitive use over time since there is no flare up at the time of the examination.  I cannot provide this information based on a hypothetical situation."  

Initially, the Board notes that any weakness of the bilateral upper extremities are being compensated through his 30 percent evaluation for radiculopathy of the left upper extremity, and 20 percent evaluation for radiculopathy of the right upper extremity and that his limitation of motion due to pain is also being contemplated in his current ratings for limited motion of the cervical spine.   Moreover, while the Veteran has consistently complained of painful motion, which includes the limits on twisting or lifting during flare-ups, the evidence does not support objective findings of functional loss beyond that for which he is being compensated.   

Overall, the Board finds that the evidence of record does not support additional compensation due to functional loss for the cervical spine during any part of the appeal period.   

III.  Bilateral Radiculopathy

The Board notes that the General Rating Formula does not include consideration of any neurological components of the Veteran's service-connected disability or disabilities.  Rather, Note (1) of the General Rating Formula directs that any associated objective neurologic abnormalities should be evaluated separately under an appropriate diagnostic code.  In this regard, the RO awarded the Veteran a separate 30 percent disability rating for radiculopathy of the left upper extremity, effective February 14, 2007, based on recent medical evidence demonstrating a link between this radiculopathy and the Veteran's service-connected cervical spine disorder.  Thereafter, in October 2014 the RO awarded a 20 percent disability rating for the right upper extremity effective July 19, 2014.  The evidence does not show that the Veteran has any other neurological abnormality associated with the service-connected cervical spine disorder.  

For application of the Diagnostic Codes, the Board notes the Veteran indicated in his January 1982 Report of Medical History, that he is right hand dominant.

The RO's discussion of Diagnostic Code 8610 appears to be in error as 8610 requires a showing of neuritis.  Because the RO's decision discussed paralysis as opposed to neuralgia or neuritis, the Board applies Diagnostic Code 8510 to the Veteran's radiculopathy.

Under 38 C.F.R. § 4.124a , Diagnostic Code 8510, which pertains to sciatic nerve evaluations, in pertinent part, assigns ratings as follows:

Paralysis of:

Complete; all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected...............................70 major...60 minor

Incomplete:

Severe .................................50 major...40 minor

Moderate...............................40 major..30 minor

Mild........................................................20

The July 2014 VA examination indicated the Veteran has normal strength in elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion and finger abduction with no muscle atrophy.  His rate deep tendon reflexes were found to be hypoactive and a sensory examination indicated normal bilateral shoulder area, normal bilateral inner and outer forearm and normal right hands and fingers with decreased sensation to light touch on the left hand.  Mild pain was noted on the left upper extremity due to radiculopathy with no pain on the right upper extremity.  Intermittent pain was mild on the right upper extremity and moderate on the left upper extremity and paresthesias were also mild on the right upper extremity and moderate on the left upper extremity.  The severity of the radiculopathy was found to be mild on the right side and moderate on the left side.

In the April 2012 VA examination, the examiner found the Veteran's radiculopathy on the right upper extremity had no intermittent pain but moderate intermittent pain on the left side.  Similarly, he found no paresthesias or dysesthesias on the right upper extremity and moderate on the left upper extremity as well as no numbness on the right upper extremity but moderate on the left upper extremity.  Overall, the examiner found the right side was not affected but the left side had moderate severity of radiculopathy.  

A finding of mild incomplete paralysis on the right side is consistent with a disability rating of 20 percent and moderate incomplete paralysis on the left side is consistent with a 30 percent disability rating.  The Board has also considered whether the evidence warrants a rating higher for each side but finds that the overall disability picture does not support a higher rating on either side.  Specifically, there is no evidence of moderate incomplete paralysis of the right side to warrant a rating of 40 percent and no evidence of severe incomplete paralysis on the left side to warrant a 40 percent disability rating.

Accordingly, a rating of 20 percent for the Veteran's right upper extremity radiculopathy and a rating of 30 percent for the Veteran's left upper extremity radiculopathy is supported.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2014).

ORDER

Entitlement to a disability rating in excess of 20 percent for cervical disc disease is denied.

Entitlement to an initial disability rating in excess of 30 percent for left upper extremity radiculopathy is denied.

Entitlement to an initial disability rating in excess of 20 percent for right upper extremity radiculopathy is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


